PER CURIAM
In this declaratory judgment action plaintiff county appeals from the portion of the judgment holding that neither it nor the public have acquired a prescriptive easement over certain roads located on property owned by defendant Mas-call. We find that the evidence did not clearly or convincingly establish an open and notorious use of defendant’s land, adverse to her rights, for a continuous and uninterrupted period of 10 or more years. See Thompson v. Scott, 270 Or 542, 546, 528 P2d 509 (1974). It is unnecesary for us to reach plaintiffs legal arguments, and we emphasize that our decision is based solely on our de novo finding.
Affirmed.